Jenkins, P. J.
Where goods of a certain quality are ordered on contract for future delivery, and goods of an inferior quality are delivered, the measure of damages is the difference between the market value of the goods delivered, at the time and place of delivery, and the value of goods of the character ordered, at the time and place of delivery. Seaboard Lumber Co. v. Cornelia Planing Mill Co., 122 Ca. 370 (50 S. E. 121).

Judgment affirmed.


Stephens and Smith, JJ., concur.

Action on contract; from Fulton superior court — Judge Ellis. January 27, 1920.
The action was on a contract made in June, for the sale of cottonseed meal to the plaintiff, to be delivered in December. The plaintiff alleged that certain quantities of the cottonseed meal delivered contained less ammonia than the percentage of ammonia guaranteed in the contract. As to the measure of damages the trial judge charged the jury that the damages, if the plaintiff was entitled to recover, would be “the difference between the market value of the meal bargained for in June, 1916, to be delivered in December, 1916, at the time and place of delivery fixed by the contract, and the value of the meal actually delivered at the time and place named in the contract.” The verdict was for the plaintiff, and in the defendant’s motion for a new trial, the overruling of which was excepted to, it was alleged that the court erred in giving the instruction quoted above, because “the facts in this case showed that there was a delivery and acceptance of the meal by the buyer, and therefore the measure of damages would be the difference between the price paid and the value of the goods as they actually were at the time and place of delivery, and not the measure of damages as charged by the court.”' Refusal of a request to charge the jury in accordance with this contention was also complained of. These were the only grounds of the motion for a new trial other than the general grounds as to the verdict.
J. W. Bachman, Evins & Moore, for plaintiff in error.
Bryan & Middlebrooks, Troutman & Freeman, contra.